FILED
                            NOT FOR PUBLICATION                             MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEVIN BARTHOLOMEW,                               No. 13-17453

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00882-JAM-
                                                 CMK
  v.

A. F. MUHAMMAD; et al.,                          MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       California state prisoner Kevin Bartholomew appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations in connection with his placement in contraband watch. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Keenan v. Hall, 83 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1083, 1092 (9th Cir. 1996), and we affirm.

      The district court properly granted summary judgment on Bartholomew’s

Fourth Amendment claim because Bartholomew failed to raise a genuine dispute

of material fact as to whether the strip search was conducted in an unreasonable

manner or performed for reasons other than institutional security. See Bull v. City

& County of San Francisco, 595 F.3d 964, 971-72 (9th Cir. 2010) (en banc)

(reasonableness of a search is evaluated in the light of the prison’s primary

objective of institutional security).

      The district court properly granted summary judgment on Bartholomew’s

Eighth Amendment claim concerning defendants’ conduct during the search. See

Keenan, 83 F.3d at 1092 (“[V]erbal harassment generally does not violate the

Eighth Amendment.”).

      The district court properly granted summary judgment on Bartholomew’s

Eighth Amendment conditions-of-confinement claim against defendant Webster

because Bartholomew failed to raise a genuine dispute of material fact as to

whether the failure to provide him with soap, a shower, or a blanket on one day

denied him the “minimal civilized measure of life’s necessities.” Id. at 1089

(citations and internal quotation marks omitted); see also Anderson v. County of

Kern, 45 F.3d 1310, 1314-15 (9th Cir. 1995) (indicating that lack of sanitation


                                          2                                     13-17453
must be severe and prolonged to constitute an Eighth Amendment violation).

      The district court properly granted summary judgment as to Bartholomew’s

Eighth Amendment conditions-of-confinement claim against other defendants

because Bartholomew failed to raise a genuine dispute of material fact as to

whether he suffered extreme deprivations constituting an Eighth Amendment

violation. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official

cannot be found liable under the Eighth Amendment for denying an inmate

humane conditions of confinement unless the official knows of and disregards an

excessive risk to inmate health[.]”); Hudson v. McMillian, 503 U.S. 1, 9 (1992)

(“[E]xtreme deprivations are required to make out a conditions-of-confinement

claim.”).

      The district court properly granted summary judgment as to Bartholomew’s

Eighth Amendment deliberate indifference claim against defendant Shchebenko

because Bartholomew failed to raise a genuine dispute of material fact as to

whether defendant knowingly disregarded an excessive risk to his health or safety

during contraband watch. See Farmer, 511 U.S. at 837 (a prison official is

deliberately indifferent only if he or she “knows of and disregards an excessive risk

to inmate health or safety”).

      Contrary to Bartholomew’s contentions, any error concerning the failure to


                                          3                                    13-17453
provide Bartholomew with contemporaneous notice of the requirements to defeat

summary judgment was harmless. See Labatad v. Corr. Corp. of Am., 714 F.3d

1155, 1159-60 (9th Cir. 2013) (per curiam) (a district court’s failure to provide

contemporaneous Rand notice was harmless where the record, objectively viewed,

showed that the prisoner knew and understood the information in the Rand notice).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           4                                      13-17453